Exhibit 10.1

TORNIER, INC.

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into effective as of February 21, 2013 (the “Effective Date”), between
Tornier, Inc., a Delaware corporation (the “Company”), and David H. Mowry (the
“Executive”).

RECITALS:

WHEREAS, the Executive is currently employed by the Company pursuant to the
terms of that certain Employment Agreement, entered into effective as of
July 25, 2011 (the “Prior Employment Agreement”);

WHEREAS, on November 12, 2012, the Company appointed the Executive as Interim
President and Chief Executive Officer, and effective as of the Effective Date,
the Company appointed the Executive as President and Chief Executive Officer, on
a non-interim basis;

WHEREAS, the Prior Employment Agreement may be amended or modified in writing if
signed by the parties thereto and consented to on the Company’s behalf by the
Board of Directors;

WHEREAS, the parties now wish to provide for, and the Board of Directors has
consented to, the continued employment of the Executive as President and Chief
Executive Officer on a non-interim basis on the terms and subject to the
conditions of this Agreement;

WHEREAS, the Company recognizes that the future growth, profitability and
success of the Company’s business will be substantially and materially enhanced
by the continued employment of the Executive by the Company; and

WHEREAS, the Company desires to continue to employ the Executive and the
Executive has indicated his willingness to continue to provide his services to
the Company, on the terms and conditions set forth herein.

NOW, THEREFORE, on the basis of the foregoing premises and in consideration of
the mutual covenants and agreements contained herein, the parties hereto agree
as follows:

Section 1. Employment. The Company hereby agrees to continue to employ the
Executive and the Executive hereby accepts continued employment with the
Company, on the terms and subject to the conditions hereinafter set forth. The
Executive shall serve as the President and Chief Executive Officer, and in such
capacity, shall report directly to the Board of Directors (the “Board”) of
Tornier N.V., a company organized under the laws of the Netherlands (the “Parent
Corporation”), and shall have such duties as are typically performed by the
President and Chief Executive Officer of a corporation, together with such
additional duties, commensurate with the Executive’s position as President and
Chief Executive Officer of the



--------------------------------------------------------------------------------

Company, as may be assigned to the Executive from time to time by the Board. The
Executive shall take the office of President and Chief Executive Officer
effective as of February 21, 2013. The principal location of the Executive’s
employment shall be at the Company’s principal executive office located in
Minnesota, although the Executive understands and agrees that he may be required
to travel from time to time for Company business reasons.

Section 2. Term. Unless terminated pursuant to Section 6 hereof, the Executive’s
employment as President and Chief Executive Officer hereunder shall commence on
the Effective Date and shall continue during the period ending on the third
anniversary of the date hereof (the “Initial Term”). Thereafter, the Executive’s
employment term shall extend automatically for consecutive periods of one year
unless either party shall provide notice of termination not less than 60 days
prior to an anniversary date of this Agreement. The Initial Term, together with
any extension pursuant to this Section 2, is referred to herein as
the “Employment Term.” The Employment Term shall terminate upon any termination
of the Executive’s employment pursuant to Section 6.

Section 3. Compensation. During the Employment Term, the Executive shall be
entitled to the following compensation and benefits:

(a) Salary. As compensation for the performance of the Executive’s services
hereunder, the Company shall pay to the Executive a base salary (the “Salary”)
of U.S. $450,000 per year (which is not subject to a cap or a maximum) with
increases, if any, as may be approved by the Board or the Compensation Committee
of the Board. The Salary shall be payable in accordance with the customary
payroll practices of the Company as the same shall exist from time to time. In
no event shall the Salary be decreased during the Employment Term.

(b) Bonus. During the Employment Term, in addition to Salary, the Executive
shall be eligible to participate in such bonus plans as may be adopted from time
to time by the Board for other officers of the Company (the “Bonus”) for each
such calendar year ending during the Employment Period; provided that, unless
the Board or the Compensation Committee of the Board determines otherwise, the
Executive must be employed on the last day of such calendar year in order to
receive the Bonus attributable thereto. The bonus of the Executive shall be
initially targeted at 80% of his base salary at 100% achievement. The
Executive’s entitlement to the Bonus for any particular calendar year shall be
based on the attainment of performance objectives established by the Board or
the Compensation Committee of the Board in any such bonus plan. In no event
shall the bonus target be decreased during the Employment Term.

(c) Benefits. Except as otherwise provided in this Agreement, in addition to the
Salary and Bonus, if any, the Executive shall be entitled during the Employment
Term to participate in health, insurance, retirement, disability, and other
benefit programs provided to other officers of the Company on terms no less
favorable than those available to the other officers of the Company. The
Executive shall also be entitled to the same number of vacation days, holidays,
sick days and other benefits as are generally allowed to other senior executives
of the Company in accordance with the Company’s policies in effect from time to
time.

 

2



--------------------------------------------------------------------------------

(d) Equity Awards. The Executive shall be granted under the Tornier N.V. 2010
Incentive Plan (as amended, the “2010 Plan”) an option (the “Option”) to
purchase 17,466 ordinary shares, par value €0.03 per share (“Shares”), of Parent
Corporation, at a per Share exercise price equal to the Fair Market Value (as
defined in the 2010 Plan) of a Share on the grant date, and a stock grant in the
form of a restricted stock unit for 7,982 Shares (the “RSU”). All of the terms
and conditions relating to the Option and RSU, including the vesting and, in the
case of the Option, the expiration date, are set forth in grant certificates
executed by the Parent Corporation and the Executive (the “Grant Certificates”).

(e) Monthly Housing Stipend. As set forth in the Prior Employment Agreement, the
Company shall continue to make a payment to the Executive of U.S. $3,000 each
month through the end of July 2013, for the Executive’s rental payments and
utilities for housing in or near Minneapolis/St. Paul, Minnesota and/or
maintaining his home in California. By way of clarification, the Executive shall
be responsible for all arrangements related to renting a home or apartment in or
near Minneapolis/St. Paul, Minnesota and, if the Executive so chooses,
maintaining his home in California, and the Company’s obligations hereunder
shall be limited to the payment to the Executive of the U.S. $3,000 monthly
stipend payment through the end of July 2013.

(f) Reimbursement of Certain Travel Costs. As set forth in the Prior Employment
Agreement, and to the extent this benefit has not been exhausted as of the
Effective Date, the Company shall continue to reimburse the Executive’s
reasonable expenses associated with two return trips per year for the first two
years after the date of the Prior Employment Agreement to check on the
Executive’s California property. In order to receive payments under this
subsection (f), the expense must be reasonable and incurred during the
Employment Term and the Executive must submit a request for reimbursement (with
itemized documentation of expenditures in accordance with the financial policy
of the Company) within 45 days after the date such expense is incurred. The
Company will make the reimbursement payment to the Executive within 20 days
after the date the Executive submits the reimbursement request.

(g) Services. For the avoidance of doubt, none of the compensation or benefits
received by the Executive pursuant to this Agreement (including, without
limitation, the Salary, the Bonus, the Option or the RSU) are related to the
services that may be rendered by the Executive in his capacity as a member of
the Board in the event the Executive becomes a member of the Board; provided,
however, that if the Executive becomes an executive director of the Parent
Corporation, then (i) five percent (5%) of his Salary as described in
Section 3(a) of this Agreement will be to compensate the Executive for his
activities performed in his capacity as an executive director of Parent
Corporation, (b) such portion of the Salary will be paid out directly by Parent
Corporation to the Executive, and (c) the balance of the Executive’s Salary will
continue to be paid by the Company, and the Parent Corporation and the Company
will be entitled to make, withhold and pay deductions for any tax and social
security contributions.

Section 4. Exclusivity. During the Employment Term, the Executive shall devote
his full time to the business of the Company and its subsidiaries, shall
faithfully serve the Company and its subsidiaries, shall in all respects conform
to and comply with the lawful and reasonable directions and instructions given
to him by the Board in accordance with the terms of this Agreement, shall use
his best efforts to promote and serve the interests of the Company and its
subsidiaries and shall not engage in any other business activity, whether or not
such activity shall be engaged in for pecuniary profit, except that the
Executive may (i) participate in the activities

 

3



--------------------------------------------------------------------------------

of professional trade organizations related to the business of the Company and
its subsidiaries, (iii) participate in the activities on non profit
organizations (iii) engage in personal investing activities and (iv) serve on
the board of directors of not more than one other company whose businesses are
not in competition with the business interests of the Company or any of its
subsidiaries or affiliates, provided that the activities set forth in these
clauses (i), (ii), (iii) and (iv), either singly or in the aggregate, do not
interfere in any material respect with the services to be provided by the
Executive hereunder.

Section 5. Reimbursement for Expenses. During the Employment Term, the Executive
is authorized to incur reasonable expenses in the discharge of the services to
be performed hereunder, including expenses for travel, entertainment, lodging
and similar items in accordance with the Company’s expense reimbursement policy,
as the same may be modified by the Company from time to time. The Company shall
reimburse the Executive for all such proper expenses upon presentation by the
Executive of itemized accounts of such expenditures in accordance with the
financial policy of the Company, as in effect from time to time.

Section 6. Termination and Default.

(a) Death. The Executive’s employment shall automatically terminate upon his
death and upon such event, the Executive’s estate shall be entitled to receive
the amounts specified in Section 6(e) below.

(b) Disability. If the Executive is unable to perform the duties required of him
under this Agreement because of illness, incapacity, or physical or mental
disability, the Employment Term shall continue and the Company shall pay all
compensation required to be paid to the Executive hereunder, unless the
Executive is disabled such that the Executive would be entitled to receive
disability benefits under the Company’s long-term disability plan, or if no such
plan exists, the Executive is unable to perform the duties required of him under
this Agreement for an aggregate of 180 days (whether or not consecutive) during
any 12-month period during the term of this Agreement, in which event the
Executive’s employment shall terminate.

(c) Cause. The Company may terminate the Executive’s employment at any time,
with or without Cause. In the event of termination pursuant to this Section 6(c)
for Cause (as defined below), the Company shall deliver to the Executive written
notice setting forth the basis for such termination, which notice shall
specifically set forth the nature of the Cause which is the reason for such
termination. Termination of the Executive’s employment hereunder shall be
effective upon delivery of such notice of termination. For purposes of this
Agreement, “Cause” shall mean: (i) the Executive’s failure (except where due to
a disability contemplated by subsection (b) hereof), neglect or refusal to
perform his duties hereunder which failure, neglect or refusal shall not have
been corrected by the Executive within 30 days of receipt by the Executive of
written notice from the Company of such failure, neglect or refusal, which
notice shall specifically set forth the nature of said failure, neglect or
refusal, (ii) any willful or intentional act of the Executive that has the
effect of injuring the reputation or business of the Company or its affiliates
in any material respect; (iii) any continued or repeated absence from the
Company, unless such absence is (A) approved or excused by the Board or (B) is
the result of the Executive’s illness, disability or incapacity (in which event
the provisions of Section 6(b) hereof shall control); (iv) use of illegal drugs
by the Executive or repeated drunkenness; (v) conviction of the Executive for
the commission of a felony; or (vi) the commission by the Executive of an act of
fraud or embezzlement against the Company.

 

4



--------------------------------------------------------------------------------

(d) Resignation. The Executive shall have the right to terminate his employment
at any time by giving notice of his resignation.

(e) Payments. In the event that the Executive’s employment terminates for any
reason, the Company shall pay to the Executive all amounts and benefits accrued
but unpaid hereunder through the date of termination in respect of Salary or
unreimbursed expenses, including accrued and unused vacation. In addition, in
the event the Executive’s employment is terminated by the Company without Cause,
whether during or upon expiration of the then current term of this Agreement, in
addition to the amounts specified in the foregoing sentence, (i) the Executive
shall continue to receive the Salary at the rate in effect hereunder on the date
of such termination, on such regular payroll dates and in accordance with the
Company’s prevailing payroll practices, for a period of 12 months following the
date of such termination (the “Severance Term”) and (ii) to the extent
permissible under the Company’s health and welfare plans, the Executive shall
continue to receive any health and welfare benefits provided to him as of the
date of such termination in accordance with Section 3(c) hereof during the
Severance Term, on the same basis and at the same cost as during the Employment
Term. Further, in the event the Executive’s employment is terminated without
Cause by reason of the Company having notified the Executive that this Agreement
will not be extended pursuant to Section 2, the Executive shall be entitled to
receive a pro-rated amount of the Bonus in a lump sum based on the Executive’s
period of employment during the calendar year in which such termination occurs.
Following the end of the Severance Term, the Executive shall be entitled to
elect health care continuation coverage permitted under Section 601 through 608
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), as
if his employment had then terminated. In the event the Executive accepts other
full time employment or engages in his own business prior to the last date of
the Severance Term, the Executive shall forthwith notify the Company and the
Company shall be entitled to set off from amounts and benefits due the Executive
under this Section 6(e) (other than in respect of the Bonus) the amounts paid to
and benefits received by the Executive in respect of such other employment or
business activity. Amounts owed by the Company in respect of the Salary, Bonus
or reimbursement for expenses under the provisions of Section 6 hereof shall,
except as otherwise set forth in this Section 6(e), be paid promptly after the
Executive’s Termination of Employment (or, in the case of payroll continuation
of Salary, payments will commence promptly after the Executive’s Termination of
Employment). The payments and benefits to be provided to the Executive as set
forth in this Section 6(e) in the event the Executive’s employment is terminated
by the Company without Cause: (i) shall be lieu of any and all benefits
otherwise provided under any severance pay policy, plan or program maintained
from time to time by the Company for its employees, and (ii) shall not be paid
to the extent that Executive’s employment is terminated following a Change in
Control under circumstances entitling the Executive to the benefits described in
Section 6(f).

(f) Change in Control Benefit. In the event that the Executive’s employment is
terminated by the Company without Cause or by the Executive for Good Reason, as
defined below, during the 12-month period immediately following a Change in
Control, as defined below, whether during or upon expiration of the then current
term of this Agreement: (i) the

 

5



--------------------------------------------------------------------------------

Company shall pay to the Executive all amounts and benefits accrued but unpaid
hereunder through the date of termination in respect of Salary or unreimbursed
expenses, including accrued and unused vacation, (ii) all unvested shares that
are subject to the Option and RSU shall become immediately vested and
exercisable as set forth in the 2010 Plan and Grant Certificates, (iii) the
Company shall pay to Executive (within 15 days after his Termination of
Employment) a lump sum payment equal to 12 months of his Salary at the rate in
effect hereunder on the date of such termination, plus his full target Bonus for
the year in which the Change in Control occurs, and (iv) to the extent
permissible under the Company’s health and welfare plans, the Executive shall
continue to receive, at the Company’s cost, any health and welfare benefits
provided to him as of the date of such termination for the 12-month period
following his termination of employment. Following the end of the 12-month
period described in clause (iv) of the preceding sentence, the Executive shall
be entitled to elect health care continuation coverage permitted under Sections
601 through 608 of ERISA as if his employment with the Company then terminated.

For purposes of this Agreement, “Change in Control” shall mean:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 50% or more (on a fully
diluted basis) of either (A) the then outstanding shares of common stock of the
Parent Corporation, taking into account as outstanding for this purpose such
common stock issuable upon the exercise of options or warrants, the conversion
of convertible stock or debt, and the exercise of any similar right to acquire
such common stock (the “Outstanding Parent Corporation Common Stock”) or (B) the
combined voting power of the then outstanding voting securities of the Parent
Corporation entitled to vote generally in the election of directors (the
“Outstanding Parent Corporation Voting Securities”); provided, however, that for
purposes of this subsection (i), the following acquisitions shall not constitute
a Change in Control: (x) any acquisition by the Parent Corporation or any
“affiliate” of the Parent Corporation, within the meaning of 17 C.F.R. § 230.405
(an “Affiliate”), (y) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Parent Corporation or any Affiliate of the
Parent Corporation, (z) any acquisition by any corporation or business entity
pursuant to a transaction which complies with clauses (A), (B) and (C) of
subsection (ii) of this Section 6(f) (persons and entities described in clauses
(x), (y) and (z) being referred to herein as “Permitted Holders”); or

(ii) The consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Parent
Corporation (a “Business Combination”), in each case, unless, following such
Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding Parent
Corporation Common Stock and Outstanding Parent Corporation Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Parent Corporation or all or substantially all of the Parent Corporation’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their

 

6



--------------------------------------------------------------------------------

ownership, immediately prior to such Business Combination of the Outstanding
Parent Corporation Common Stock and Outstanding Parent Corporation Voting
Securities, as the case may be, and (B) no Person (excluding any Permitted
Holder) beneficially owns, directly or indirectly, 50% or more (on a fully
diluted basis) of, respectively, the then outstanding shares of common stock of
the corporation resulting from such Business Combination, taking into account as
outstanding for this purpose such common stock issuable upon the exercise of
options or warrants, the conversion of convertible stock or debt, and the
exercise of any similar right to acquire such common stock, or the combined
voting power of the then outstanding voting securities of such corporation
except to the extent that such ownership existed prior to the Business
Combination and (C) at least a majority of the members of the board of directors
of the corporation resulting from such Business Combination were members of the
incumbent Board of Directors of the Parent Corporation at the time of the
execution of the initial agreement providing for such Business Combination; or

(iii) Approval by the shareholders of the Parent Corporation of a complete
liquidation or dissolution of the Parent Corporation; or

(iv) The sale of at least 80% of the assets of the Parent Corporation to an
unrelated party, or completion of a transaction having a similar effect.

(g) Survival of Operative Sections. Upon any termination of the Executive’s
employment, the provisions of Sections 6(e), 6(f), and 7 through 18 of this
Agreement shall survive to the extent necessary to give effect to the provisions
thereof.

(h) Six Month Suspension if the Executive is a Specified Employee.
Notwithstanding the foregoing, if, at the time of his Termination of Employment,
the Executive is a Specified Employee (within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”)), then to the extent any
payment under Section 6 is determined by the Company to be deferred compensation
subject to the requirements of Section 409A of the Code, payment of such
deferred compensation shall be suspended and not made until the first day of the
month next following the end of the 6-month period following the Executive’s
Termination of Employment, or, if earlier, upon the Executive’s death.

(g) Definitions.

(i) Good Reason. For purposes of subsection (f), “Good Reason” shall mean,
without the Executive’s prior written consent, (A) a material diminution in the
Executive’s authority, duties or responsibilities as in effect prior to the
Change in Control, (B) a material diminution in the Executive’s base
compensation (which includes the Executive’s base Salary and Bonus and employee
benefit plan coverage for the Executive and his family) in effect immediately
prior to the Change in Control or as thereafter increased, or (C) the Company’s
requiring the Executive to be based at any office or location that is more than
fifty (50) miles further from the office or location thereof immediately
preceding a Change in Control. In order to constitute Good Reason, the Executive
must give written notice to the Company of the existence of the condition
constituting Good Reason within 90 days of the initial existence of the
condition and his intent to terminate employment with the Company for Good
Reason. If the Company remedies any event or change described in this subsection
within 30 days of such notice from the Executive, such event or change shall not
constitute Good Reason.

 

7



--------------------------------------------------------------------------------

(b) Termination of Employment. Solely for purposes of determining when payments
may be made to the Executive under this Section 6, “Termination of Employment”
means a termination of the Executive’s employment relationship with the Company
and all affiliates or such other change in the Executive’s employment
relationship with the Company and all affiliates that would be considered a
“separation from service” under Section 409A of the Code.

Section 7. Secrecy and Non-Competition.

(a) No Competing Employment. The Executive acknowledges that the agreements and
covenants contained in this Section 7 are essential to protect the value of the
Company’s, or any of its subsidiaries’ or affiliates’, business and assets and
by his current employment with the Company and its subsidiaries, the Executive
has obtained and will obtain such knowledge, contacts, know-how, training and
experience and there is a substantial probability that such knowledge, know-how,
contacts, training and experience could be used to the substantial advantage of
a competitor of the Company or any of its subsidiaries or affiliates and to the
Company’s, or any of its subsidiaries’ or affiliates’, substantial detriment.
Therefore, the Executive agrees that for the period commencing on the date of
this Agreement and ending on the first anniversary of the termination of the
Executive’s employment hereunder (such period is hereinafter referred to as the
“Restricted Period”) with respect to any State in which the Company is engaged
in business during the Employment Term, the Executive shall not participate or
engage, directly or indirectly, for himself or on behalf of or in conjunction
with any person, partnership, corporation or other entity, whether as an
employee, agent, officer, director, partner or joint venturer, in any business
activities if such activity consists of any activity undertaken or expressly
contemplated to be undertaken by the Company or any of its subsidiaries or by
the Executive at any time during the last three (3) years of the Employment
Term. The foregoing restrictions contained in this Section 7(a) shall not
prevent the Executive from accepting employment with a large diversified
organization with separate and distinct divisions that do not compete, directly
or indirectly, with the Company or any of its subsidiaries or affiliates, so
long as prior to accepting such employment the Company receives separate written
assurances from the prospective employer and from the Executive, satisfactory to
the Company, to the effect that the Executive will not render any services,
directly or indirectly, to any division or business unit that competes, directly
or indirectly, with the Company or any of its subsidiaries or affiliates. During
the Restricted Period, the Executive will inform any new employer, prior to
accepting employment, of the existence of this Agreement and provide such
employer with a copy of this Agreement.

(b) Nondisclosure of Confidential Information. The Executive, except in
connection with his employment hereunder, shall not disclose to any person or
entity or use, either during the Employment Term or at any time thereafter, any
information not in the public domain or generally known in the industry that the
Company any of its subsidiaries or affiliates treats as confidential or
proprietary, in any form, acquired by the Executive while employed by the
Company or any predecessor to the Company’s business or, if acquired following
the Employment Term, such information which, to the Executive’s knowledge, has
been acquired,

 

8



--------------------------------------------------------------------------------

directly or indirectly, from any person or entity owing a duty of
confidentiality to the Company or any of its subsidiaries or affiliates,
relating to the Company, its subsidiaries or affiliates, including but not
limited to information regarding customers, vendors, suppliers, trade secrets,
training programs, manuals or materials, technical information, contracts,
systems, procedures, mailing lists, know-how, trade names, improvements, price
lists, financial or other data (including the revenues, costs or profits
associated with any of the Company’s, or any of its subsidiaries’ or
affiliates’, products or services), business plans, code books, invoices and
other financial statements, computer programs, software systems, databases,
discs and printouts, plans (business, technical or otherwise), customer and
industry lists, correspondence, internal reports, personnel files, sales and
advertising material, telephone numbers, names, addresses or any other
compilation of information, written or unwritten, which is or was used in the
business of the Company or any subsidiaries or affiliates thereof. The Executive
agrees and acknowledges that all of such information, in any form, and copies
and extracts thereof, are and shall remain the sole and exclusive property of
the Company any of its subsidiaries or affiliates, and upon termination of his
employment with the Company, the Executive shall return to the Company any of
its subsidiaries or affiliates the originals and all copies of any such
information provided to or acquired by the Executive in connection with the
performance of his duties for the Company, and shall return to the Company any
of its subsidiaries or affiliates all files, correspondence and/or other
communications received, maintained and/or originated by the Executive during
the course of his employment.

(c) No Interference. During the Restricted Period, the Executive shall not,
whether for his own account or for the account of any other individual,
partnership, firm, corporation or other business organization (other than the
Company), directly or indirectly solicit, endeavor to entice away from the
Company or any of its subsidiaries or affiliates, or otherwise directly
interfere with the relationship of the Company or any of its subsidiaries or
affiliates with any person who, to the knowledge of the Executive, is employed
by or otherwise engaged to perform services for the Company or any of its
subsidiaries or affiliates (including, but not limited to, any independent sales
representatives or organizations) or who is, or was within the then most recent
12-month period, a customer or client of the Company, its predecessors or any of
its subsidiaries or affiliates. The placement of any general classified or ‘help
wanted’ advertisements and/or general solicitations to the public at large shall
not constitute a violation of this Section 7(c) unless the Executive’s name is
contained in such advertisements or solicitations.

(d) Inventions, etc. The Executive hereby sells, transfers and assigns to the
Company or any of its subsidiaries or affiliates or to any person or entity
designated by the Company all of the entire right, title and interest of the
Executive in and to all inventions, ideas, disclosures and improvements, whether
patented or unpatented, and copyrightable material, made or conceived by the
Executive, solely or jointly, during his employment by the Company which relate
to methods, apparatus, designs, products, processes or devices, sold, leased,
used or under consideration or development by the Company or any of its
subsidiaries or affiliates, or which otherwise relate to or pertain to the
business, functions or operations of the Company or any of its subsidiaries or
affiliates or which arise from the efforts of the Executive during the course of
his employment for the Company. The Executive shall communicate promptly and
disclose to the Company, in such form as the Company requests, all information,
details and data pertaining to the aforementioned inventions, ideas, disclosures
and improvements; and the

 

9



--------------------------------------------------------------------------------

Executive shall execute and deliver to the Company such formal transfers and
assignments and such other papers and documents as may be necessary or required
of the Executive to permit the Company or any of its subsidiaries or affiliates
or any person or entity designated by the Company to file and prosecute the
patent applications and, as to copyrightable material, to obtain copyright
thereof. Any invention relating to the business of the Company or any of its
subsidiaries or affiliates and disclosed by the Executive within one year
following the termination of his employment with the Company shall be deemed to
fall within the provisions of this paragraph unless proved to have been first
conceived and made following such termination. The foregoing requirements of
this Section 7(d) shall not apply to any invention for which no equipment,
supplies, facility or trade secret information of the Company was used and which
was developed entirely on the Executive’s own time, and (i) which does not
relate directly to the Company’s, or any of its subsidiaries’ or affiliates’,
business or to the Company’s, or any of its subsidiaries’ or affiliates’, actual
or demonstrably anticipated research or development, or (ii) which does not
result from any work the Executive performed for the Company or any of its
subsidiaries or affiliates.

Section 8. Injunctive Relief. Without intending to limit the remedies available
to the Company or any of its subsidiaries or affiliates, the Executive
acknowledges that in the event of a breach of any of the covenants contained in
Section 7 hereof may result in material irreparable injury to the Company or its
subsidiaries or affiliates for which there is no adequate remedy at law, that it
will not be possible to measure damages for such injuries precisely and that, in
the event of such a breach or threat thereof, the Company shall be entitled to
obtain a temporary restraining order and/or a preliminary or permanent
injunction, without the necessity of proving irreparable harm or injury as a
result of such breach or threatened breach of Section 7 hereof, restraining the
Executive from engaging in activities prohibited by Section 7 hereof or such
other relief as may be required specifically to enforce any of the covenants in
Section 7 hereof.

Section 9. Representations and Warranties of the Executive. The Executive
represents and warrants to the Company as follows:

(a) This Agreement, upon execution and delivery by the Executive, will be duly
executed and delivered by the Executive and (assuming due execution and delivery
hereof by the Company) will be the valid and binding obligation of the Executive
enforceable against the Executive in accordance with its terms.

(b) Neither the execution and delivery of this Agreement, the consummation of
the transactions contemplated hereby nor the performance of this Agreement in
accordance with its terms and conditions by the Executive (i) requires the
approval or consent of any governmental body or of any other person or
(ii) conflicts with or results in any breach or violation of, or constitutes (or
with notice or lapse of time or both would constitute) a default under, any
agreement, instrument, judgment, decree, order, statute, rule, permit or
governmental regulation applicable to the Executive. Without limiting the
generality of the foregoing, the Executive is not a party to any
non-competition, non-solicitation, no hire or similar agreement that restricts
in any way the Executive’s ability to engage in any business or to solicit or
hire the employees of any person.

 

10



--------------------------------------------------------------------------------

The representations and warranties of the Executive contained in this Section 9
shall survive the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby.

Section 10. Representations and Warranties of the Company. The Company
represents and warrants to the Executive as follows:

(a) This Agreement, upon execution and delivery by the Company, will be duly
executed and delivered by the Company and (assuming due execution and delivery
hereof by the Executive) will be the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms.

(b) Neither the execution and delivery of this Agreement, the consummation of
the transactions contemplated hereby nor the performance of this Agreement in
accordance with its terms and conditions by the Company (i) requires the
approval or consent of any governmental body or of any other person or
(ii) conflicts with or results in any breach or violation of, or constitutes (or
with notice or lapse of time or both would constitute) a default under, any
agreement, instrument, judgment, decree, order, statute, rule, permit or
governmental regulation applicable to the Company.

The representations and warranties of the Company contained in this Section 10
shall survive the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby.

Section 11. Tax Withholding. All amounts payable to the Executive under this
Agreement shall be reduced by all applicable U.S. federal, state, local, foreign
and other withholdings and similar taxes and payments required by applicable
law.

Section 12. Code Section 409A. The Company and the Executive intend that the
benefits provided under this Agreement will comply, in form and operation, with
an exception to or exclusion from the requirements of Code section 409A and this
Agreement will be construed and administered in a manner that is consistent with
and gives effect to such intention; provided, however, if any payment is or
becomes subject to the requirements of Code section 409A, the Agreement as it
relates to such payment is intended to comply with the requirements of Code
section 409A. In no event may the Executive, directly or indirectly, designate
the calendar year of any payment to be made under this Agreement. Certain
payments to be made under Sections 3 and 6 are intended to be exempt from the
requirements of Code section 409A because they are (i) non-taxable benefits,
(ii) welfare benefits within the meaning of Treas. Reg. Sec. 1.409A-1(a)(5),
(iii) short-term deferrals under Treas. Reg. Sec. 1.409A-1(b)(4), or
(iv) payments under a separation pay plan within the meaning of Treas. Reg. Sec.
1.409A-1(b)(9). For all purposes under Code section 409A, each payment under
this agreement shall be treated as a separate payment.

Section 13. Successors and Assigns; No Third-Party Beneficiaries. This Agreement
shall inure to the benefit of, and be binding upon, the successors and assigns
of each of the parties, including, but not limited to, the Executive’s heirs and
the personal representatives of the Executive’s estate; provided, however, that
neither party shall assign or delegate any of the

 

11



--------------------------------------------------------------------------------

obligations created under this Agreement without the prior written consent of
the other party. Notwithstanding the foregoing, the Company shall have the
unrestricted right to assign this Agreement and to delegate all or any part of
its obligations hereunder to any of its subsidiaries or affiliates, but in such
event such assignee shall expressly assume all obligations of the Company
hereunder and the Company shall remain fully liable for the performance of all
of such obligations in the manner prescribed in this Agreement. Nothing in this
Agreement shall confer upon any person or entity not a party to this Agreement,
or the legal representatives of such person or entity, any rights or remedies of
any nature or kind whatsoever under or by reason of this Agreement.

Section 14. Waiver and Amendments. Any waiver, alteration, amendment or
modification of any of the terms of this Agreement shall be valid only if made
in writing and signed by the parties hereto; provided, however, that any such
waiver, alteration, amendment or modification is consented to on the Company’s
behalf by the Board. No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.

Section 15. Severability and Governing Law. The Executive acknowledges and
agrees that the covenants set forth in Section 7 hereof are reasonable and valid
in geographical and temporal scope and in all other respects. If any of such
covenants or such other provisions of this Agreement are found to be invalid or
unenforceable by a final determination of a court of competent jurisdiction
(a) the remaining terms and provisions hereof shall be unimpaired and (b) the
invalid or unenforceable term or provision shall be deemed replaced by a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision. THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
MINNESOTA APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH
STATE.

Section 16. Notices.

(a) All communications under this Agreement shall be in writing and shall be
delivered by hand or mailed by overnight courier or by registered or certified
mail, postage prepaid:

(i) If to the Executive, at such other address as the Executive may have
furnished the Company in writing, and

(ii) If to the Company, at Minnesota Headquarters, marked for the attention of
the Chief Legal Officer, or at such other address as it may have furnished in
writing to the Executive.

(b) Any notice so addressed shall be deemed to be given: if delivered by hand,
on the date of such delivery; if mailed by courier, on the first business day
following the date of such mailing; and if mailed by registered or certified
mail, on the third business day after the date of such mailing.

 

12



--------------------------------------------------------------------------------

Section 17. Section Headings. The headings of the sections and subsections of
this Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof, affect the meaning or interpretation of this
Agreement or of any term or provision hereof.

Section 18. Entire Agreement. This Agreement, including the Exhibits hereto,
constitutes the entire understanding and agreement of the parties hereto
regarding the employment of the Executive. This Agreement supersedes all prior
negotiations, discussions, correspondence, communications, understandings and
agreements between the parties relating to the subject matter of this Agreement,
including without limitation that certain offer letter dated June 8, 2011 and
the Prior Employment Agreement, unless and to the extent specifically
incorporated herein.

Section 19. Severability. In the event that any part or parts of this Agreement
shall be held illegal or unenforceable by any court or administrative body of
competent jurisdiction, such determination shall not effect the remaining
provisions of this Agreement which shall remain in full force and effect.

Section 20. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.

[Remainder of Page Intentionally Left Blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

TORNIER, INC. By:   /s/ Kevin M. Klemz   Name:   Kevin M. Klemz   Title:   Vice
President, Chief Legal Officer and Secretary EXECUTIVE /s/ David H. Mowry David
H. Mowry